CONNER, Judge,
dissenting.
I must respectfully dissent from the views of my brethren.
Once a determination is made that the defense of “reformation” was raised — no matter how imperfectly pleaded — and the only evidence in the record is that the guaranty was intended to apply only to the existing and future business loans to Messrs. Diddle and Rogers — and not the personal loan to Mr. and Mrs. Rogers — I would affirm the chancellor. It is patently obvious from the defendant’s answer and a reasonable inference from Mr. Spain’s unre-futed affidavit of the clear intention of all parties in this regard. Mr. Spain was the officer who authorized both subject loans for the plaintiff, clearly knew what was intended and so stated in his affidavits. It is the intention of the parties which is critical to reformation. Sherman v. Cate, supra. It was this intention which was directly and necessarily addressed in the affidavits of Mr. Spain.
I consider it an unnecessary gesture to return the matter to the trial court simply to allow the defendant guarantor to reaffirm the assertion in his answer that the guaranty was intended “to apply only to the business indebtedness of Tate Rogers” or to testify to his lack of fault when no such fault was ever remotely suggested by the pleadings or affidavits.